EXHIBIT 10.1


THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (“SUBSCRIPTION AGREEMENT”) RELATES
TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.

THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES ARE SUBJECT TO A
HOLD PERIOD IN ALL OF THE PROVINCES AND TERRITORIES OF CANADA AND MAY NOT BE
TRADED IN ANY OF THE PROVINCES OR TERRITORIES OF CANADA EXCEPT AS PERMITTED BY
APPLICABLE SECURITIES LEGISLATION.

  CONFIDENTIAL    PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT    (Canadian and
Offshore Subscribers)  TO:  Red Sky Resources Inc. (the “Company”)    2410-650
West Georgia Street    Vancouver B.C. V6B 4N7    Canada    Purchase of Units 


1.      Subscription   1.1      The undersigned (the “Subscriber”) hereby
irrevocably subscribes for and agrees to purchase ___________________ units (the
“Units”) at a price per Unit of USD$1.50 (such subscription and agreement to
purchase being the “Subscription”), for an aggregate purchase price of USD$
____________________ (the “Subscription Proceeds”.)  

1.2      Each Unit will consist of:     (a)      one share in the common stock
of the Company (“Common Stock”) (each, a “Share”); and     (b)      one common
share purchase warrant (each, a “Warrant”) entitling the holder thereof to
purchase one share of Common Stock (each, a “Warrant Share”) at a price of
USD$2.25 per share, exercisable in the two years following the Closing (as
defined hereafter) or such shorter period as provided in accordance with the
provisions of section 4.6 of the Warrant Certificate. Together, the Shares,
Warrants and Warrant Shares are referred to as the “Securities”.  

 1.3        Certificates representing the Warrants (“Warrant Certificate”) will
be substantially in the forms attached hereto as Appendix B.

--------------------------------------------------------------------------------

- 2 -

1.4     On the basis of the representations and warranties and subject to the
terms and conditions set forth herein, the Company hereby irrevocably agrees to
sell the Units to the Subscriber.

1.5     Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company. The Company may, at its sole discretion, accept or
reject the Subscription at any time. The Subscriber acknowledges that the
offering of Units contemplated hereby (the “Offering”) is part of a private
placement of Units having a minimum aggregate subscription level of
USD$4,000,000 and a maximum aggregate subscription level of USD$10,000,000.

2.      Payment

2.1    The Subscription Proceeds must accompany this Subscription and shall be
paid by certified cheque or bank draft drawn on a bank reasonably acceptable to
the Company, and made payable and delivered to the Company or the Company’s
lawyers. Instructions for wiring funds to the Company’s lawyers are set out in
Appendix A attached hereto. If the funds are delivered to the Company’s lawyers,
those lawyers are authorized to immediately deliver the funds to the Company or
to deliver them to a third party as instructed by the Company.

2.2      The Subscriber acknowledges and agrees that this Subscription
Agreement, the Subscription Proceeds and any other documents delivered in
connection herewith will be held on behalf of the Company. In the event that
this Subscription Agreement is not accepted by the Company for whatever reason,
which the Company expressly reserves the right to do, within 60 days of the
delivery of an executed Subscription Agreement by the Subscriber, this
Subscription Agreement, the Subscription Proceeds (without interest thereon) and
any other documents delivered in connection herewith will be returned to the
Subscriber at the address of the Subscriber as set forth in this Subscription
Agreement.

2.3      Where the Subscription Proceeds are paid to the Company, the Company is
entitled to treat such Subscription Proceeds as an interest free loan to the
Company until such time as the Subscription is accepted and the certificates
representing the Units have been issued to the Subscriber.

3.      Documents Required from Subscriber   3.1    The Subscriber must
complete, sign and return an executed copy of this Subscription Agreement to the
Company.

3.2      The Subscriber shall complete, sign and return to the Company as soon
as possible, on request by the Company, any documents, questionnaires, notices
and undertakings as may be required by regulatory authorities, and applicable
law.

4.      Closing   4.1    Closing of the offering of the Units (the “Closing”)
shall occur on or before _________________, 2006, or on such other date as may
be determined by the Company (the “Closing Date”).

 4.2     The Company may, at its discretion, elect to close the Offering in one
or more closings, in which event the Company may agree with one or more
subscribers (including the Subscriber hereunder) to complete delivery of the
Units to such subscriber(s) against payment therefor at any time on or prior to
the Closing Date.

5.      Acknowledgements of Subscriber   5.1      The Subscriber acknowledges
and agrees that:       (a)   none of the Shares or Warrants have been registered
under the 1933 Act, or under any state securities or “blue sky” laws of any
state of the United States, and, unless so registered, may not be offered or
sold in the United States or, directly or indirectly, to U.S. Persons, as that
term is defined in Regulation S under the 1933 Act (“Regulation S”), except in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or  

--------------------------------------------------------------------------------

- 3 -

                        

pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case in accordance with
applicable state and provincial securities laws;              (b)      the
Subscriber acknowledges that the Company has not undertaken, and will have no
obligation, to register any of the Securities under the 1933 Act;   (c)      the
decision to execute this Subscription Agreement and acquire the Units hereunder
has not been based upon any oral or written representation as to fact or
otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the receipt of which is hereby
acknowledged) which has been provided by the Company to the Subscriber;   (d)   
  if the Company has presented a business plan to the Subscriber, the Subscriber
acknowledges that the business plan may not be achieved or be achievable;   (e) 
    no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Units;   (f)      there is no government or other
insurance covering any of the Units;   (g)      there are risks associated with
an investment in the Units;   (h)      the Company has advised the Subscriber
that the Company is relying on an exemption from the requirements of the
Subscriber’s jurisdiction to provide the Subscriber with a prospectus and to
sell the Units through a person registered to sell securities under the
securities laws of the Subscriber’s jurisdiction and, as a consequence of
acquiring the Units pursuant to this exemption, certain protections, rights and
remedies provided by the securities laws of the Subscriber’s jurisdiction,
including statutory rights of rescission or damages, will not be available to
the Subscriber;   (i)      the Subscriber has not acquired the Units as a result
of, and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of the Units
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of the Units; provided, however, that the
Subscriber may sell or otherwise dispose of the Units pursuant to registration
thereof under the 1933 Act and any applicable state and provincial securities
laws or under an exemption from such registration requirements;   (j)      the
Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity to
ask questions of and receive answers from the Company in connection with the
distribution of the Units hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;   (k)   
  the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Units
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s lawyer and/or advisor(s);   (l)      the Subscriber will indemnify
and hold harmless the Company, where applicable, its directors, officers,
employees, agents, advisors and shareholders, from and against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all fees, costs and expenses whatsoever reasonably incurred in
investigating, preparing or defending against any claim, lawsuit, administrative
proceeding or investigation whether commenced or threatened) arising out of or
based upon any representation or warranty of the Subscriber contained herein or
in any document furnished by the Subscriber to the Company in connection
herewith being untrue  

--------------------------------------------------------------------------------

- 4 -


in any material respect or any breach or failure by the Subscriber to comply
with any covenant or agreement made by the Subscriber to the Company in
connection therewith;

           (m)      in addition to resale restrictions imposed under U.S.
securities laws, there are additional restrictions on the Subscriber’s ability
to resell the Shares and the Warrant Shares in Canada under Canadian provincial
securities laws and Canadian National Instrument 45-102;   (n)      the Company
will refuse to register any transfer of the Units not made in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act and in accordance with applicable state and
provincial securities laws;   (o)      the statutory and regulatory basis for
the exemption from U.S registration requirements claimed for the offer of the
Units, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable state or provincial securities
laws;   (p)      the Subscriber has been advised to consult the Subscriber’s own
legal, tax and other advisors with respect to the merits and risks of an
investment in the Units and with respect to applicable resale restrictions, and
it is solely responsible (and the Company is not in any way responsible) for
compliance with:     (i)      any applicable laws of the jurisdiction in which
the Subscriber is resident in connection with the distribution of the Units
hereunder, and     (ii)      applicable resale restrictions; and   (q)      this
Subscription Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company.  

6.      Representations, Warranties and Covenants of the Subscriber   6.1     
The Subscriber hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the Closing)
that:  

         (a)      the Subscriber has the legal capacity and competence to enter
into and execute this Subscription Agreement and to take all actions required
pursuant hereto and, if the Subscriber is a corporation, it is duly incorporated
and validly subsisting under the laws of its jurisdiction of incorporation and
all necessary approvals by its directors, shareholders and others have been
obtained to authorize execution and performance of this Subscription Agreement
on behalf of the Subscriber;   (b)      the entering into of this Subscription
Agreement and the transactions contemplated hereby do not result in the
violation of any of the terms and provisions of any law applicable to the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;   (c)      the Subscriber
has duly executed and delivered this Subscription Agreement and it constitutes a
valid and binding agreement of the Subscriber enforceable against the Subscriber
in accordance with its terms;   (d)      the Subscriber is not acquiring the
Units for the account or benefit of, directly or indirectly, any U.S. Person, as
that term is defined in Regulation S;   (e)      the Subscriber is purchasing as
a principal securities with an aggregate value of more than CDN $150,000.  

--------------------------------------------------------------------------------

- 5 -


          (f)      the Subscriber is not a U.S. Person, as that term is defined
in Regulation S;   (g)      the Subscriber is resident in the jurisdiction set
out under the heading “Name and Address of Subscriber” on the signature page of
this Subscription Agreement;   (h)      the sale of the Securities to the
Subscriber as contemplated in this Subscription Agreement complies with or is
exempt from the applicable securities legislation of the jurisdiction of
residence of the Subscriber;   (i)      the Subscriber is acquiring the Units
for investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Units in the United States or to U.S. Persons, as that term is defined in
Regulation S;   (j)      the Subscriber is outside the United States when
receiving and executing this Subscription Agreement and is acquiring the Units
as principal for the Subscriber’s own account (except for the circumstances
outlined in paragraph 7.1(n) for investment purposes only, and not with a view
to, or for, resale, distribution or fractionalisation thereof, in whole or in
part, and no other person has a direct or indirect beneficial interest in such
Units;   (k)      the Subscriber is not an underwriter of, or dealer in, the
common shares of the Company, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Units;   (l)     
the Subscriber (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Units; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;   (m)      if the
Subscriber is acquiring the Units as a fiduciary or agent for one or more
investor accounts:     (i)  the Subscriber has sole investment discretion with
respect to each such account and it has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account, and
    (ii)  the investor accounts for which the Subscriber acts as a fiduciary or
agent satisfy the definition of an “Accredited Investor”, as the term is defined
in the Canadian National Instrument NI 45-106;   (n)      the Subscriber
acknowledges that the Subscriber has not acquired the Units as a result of, and
will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of the Units
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of the Units; provided, however, that the
Subscriber may sell or otherwise dispose of the Units pursuant to registration
of the Units pursuant to the 1933 Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;   (o)      the Subscriber is not aware of any
advertisement of any of the Units or Securities; and   (p)      no person has
made to the Subscriber any written or oral representations:     (i)   that any
person will resell or repurchase any of the Units;     (ii)  that any person
will refund the purchase price of any of the Units;     (iii) as to the future
price or value of any of the Units; or  

--------------------------------------------------------------------------------

- 6 -

 

(iv)   
  

 that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system; except that the Company’s common shares are
currently approved for trading on the U.S. Over the Counter Bulletin Board. 7. 
    Acknowledgement and Waiver   7.1     The Subscriber has acknowledged that
the decision to purchase the Units was solely made on the basis of available
information provided to the Subscriber. The Subscriber hereby waives, to the
fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of the Units.  

8.      Legending of Subject Units   8.1    The Subscriber hereby acknowledges
that that upon the issuance thereof, and until such time as the same is no
longer required under the applicable securities laws and regulations, the
certificates representing any of the Shares, Warrants and Warrant Shares will
bear a legend in substantially the following form:

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

8.2        The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

8.3        Each Subscriber acknowledges that the Securities are subject to
resale restrictions in Canada and may not be traded in Canada except as
permitted by the applicable securities acts and the rules made thereunder.

8.4        By executing and delivering this Agreement, each Subscriber will have
directed the Company not to include the Canadian Legend on any certificates
representing the Securities to be issued to such Subscriber. As a consequence,
the Subscriber will not be able to rely on the resale provisions of Canadian
Multilateral Instrument 45-102, and any subsequent trade in the Securities
during or after the Canadian Hold Period will be a distribution subject to the
prospectus and registration requirements of Canadian securities legislation, to
the extent that the trade is at that time subject to any such Canadian
securities legislation.

9.      Commission to an Agent   9.1      The Subscriber understands that upon
Closing the Company may, in its sole discretion, approve the payment of a
commission to an agent or agents, such commission to be calculated on the basis
of a percentage of the gross proceeds of the Offering raised from Subscribers
introduced to the Company by such agent(s).  

--------------------------------------------------------------------------------

- 7 -


10.      Costs   10.1     The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Units shall be borne by the Subscriber.  

11.      Governing Law   11.1      This Subscription Agreement is governed by
the laws of the State of Nevada. The Subscriber, in its personal or corporate
capacity and, if applicable, on behalf of each beneficial purchaser for whom it
is acting, irrevocably attorns to the jurisdiction of the courts of the State of
Nevada.  

12.      Survival   12.1    This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Units by the
Subscriber pursuant hereto.  

13.      Assignment   13.1      This Subscription Agreement is not transferable
or assignable.   14.      Severability   14.1      The invalidity or
unenforceability of any particular provision of this Subscription Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Subscription Agreement.  

15.      Entire Agreement   15.1     Except as expressly provided in this
Subscription Agreement and in the agreements, instruments and other documents
contemplated or provided for herein, this Subscription Agreement contains the
entire agreement between the parties with respect to the sale of the Units and
there are no other terms, conditions, representations or warranties, whether
expressed, implied, oral or written, by statute or common law, by the Company or
by anyone else.  

16.      Notices   16.1     All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Subscriber
shall be directed to the address on the signature page of this Subscription
Agreement and notices to the Company shall be directed to it at Red Sky
Resources Inc. 305 – 1530 West 8th Ave., Vancouver B.C. V6J 5M6, Canada;
Attention: Jeff Gillis or by fax to the Company’s attorneys at (604) 687-6314.  

16.2      The Subscriber hereby acknowledges and agrees that it will notify the
Company at the address or fax number above, or at such other address or fax
number as the Company notifies the Subscriber from time to time is the current
address or fax number of the Company, to maintain with the Company’s records an
updated address to which the Company may mail or transmit notices and other
communications under this Subscription Agreement.

16.3      The Subscriber here by acknowledges and agrees that failure by the
Subscriber to provide the notice required in Section 16.2 of this Agreement
removes all obligations pursuant to this Subscription Agreement to provide
notice to the Subscriber.

17.      Reliance, Indemnity, Notification of Changes and Survival   17.1    
The representations and warranties in this Subscription Agreement are made by
the Subscriber with the intent that they be relied upon by the Company in
determining its suitability as a purchaser of the Securities,  

 

--------------------------------------------------------------------------------

- 8 -


and the Subscriber hereby agrees to indemnify the Company against all losses,
claims, costs, expenses and damages or liabilities which any of them may suffer
or incur as a result of reliance thereon. The Subscriber undertakes to notify
the Company immediately of any change in any representation, warranty or other
information relating to the Subscriber set forth in this Subscription Agreement
(and the exhibits, schedules, forms and appendices hereto) which takes place
prior to the Closing.

17.2      The representations and warranties of each Subscriber contained in
this Section will survive the Closing.

18.      Counterparts and Electronic Means   18.1     This Subscription
Agreement may be executed in any number of counterparts, each of which, when so
executed and delivered, shall constitute an original and all of which together
shall constitute one instrument. Delivery of an executed copy of this
Subscription Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Subscription Agreement as of the date
hereinafter set forth.  

19.      Delivery Instructions   19.1      The Subscriber hereby directs the
Company to deliver the Share and Warrant Certificate to: (name) (address)
_______________________________________________________________
(name)

_______________________________________________________________
(address)   19.2      The Subscriber hereby directs the Company to cause the
Units to be registered on the books of the Company as follows:
_______________________________________________________________
(name)

_______________________________________________________________
(address)  

 

_______________________________________________________________
(name)

_______________________________________________________________
(address)


IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

_______________________________________________________________
(Name of Subscriber – Please type or print)
_______________________________________________________________
(Signature and, if applicable, Office)
_______________________________________________________________
(Address of Subscriber)
_______________________________________________________________
(City, State or Province, Postal Code of Subscriber)
_______________________________________________________________
(Country of Subscriber)
_______________________________________________________________
(Fax and/or E-mail Address of Subscriber)


--------------------------------------------------------------------------------

- 9 -


A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Units is hereby
accepted by the Company.

DATED at ______________________, the________day of ___________________, 2006.

RED SKY RESOURCES INC.


Per:


Authorized Signatory


--------------------------------------------------------------------------------

APPENDIX A


INSTRUCTIONS FOR WIRING FUNDS TO CLARK WILSON LLP

--------------------------------------------------------------------------------

APPENDIX B


“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 4:30 P.M. (PACIFIC TIME) ON __________________, 2008
OR SUCH EARLIER DATE AS PROVIDED BY SECTION 4.6 HEREIN

SHARE PURCHASE WARRANTS
TO PURCHASE COMMON SHARES OF
RED SKY RESOURCES INC.

incorporated in the State of Nevada


     THIS IS TO CERTIFY THAT __________________________ (the “Holder”) with an
address at ______________________________________________________, has the right
to purchase, upon and subject to the terms and conditions hereinafter referred
to, up to ______________________ fully paid and non-assessable common shares
(the “Warrant Shares”) in the capital of Red Sky Resources Inc. (hereinafter
called the “Company”) on or before 4:30 p.m. (PACIFIC TIME) on
__________________, 2008 (the “Expiry Date”) or such accelerated Expiry Date as
provided in accordance with the provisions of section 4.6 of the Warrant
Certificate, at a price per Share (the “Exercise Price”) of USD $2.25 on the
terms and conditions attached hereto as “Schedule A” (the “Terms and
Conditions”).

1.      ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE
SHARE. THIS CERTIFICATE REPRESENTS ____________________WARRANTS.   2.      These
Warrants are issued subject to the Terms and Conditions, and the Warrant Holder
may exercise the right to purchase Warrant Shares only in accordance with those
Terms and Conditions.   3.      Nothing contained herein or in the Terms and
Conditions will confer any right upon the Holder hereof or any other person to
subscribe for or purchase any Warrant Shares at any time subsequent to the
Expiry Date, and from and after such time, this Warrant and all rights hereunder
will be void and of no value.  

     IN WITNESS WHEREOF the Company has executed this Warrant Certificate this
________day of __________________, 2006.

RED SKY RESOURCES INC.


Per:


--------------------------------------------------------------------------------

2


SCHEDULE A


TERMS AND CONDITIONS


1. 

INTERPRETATION 

 
1.1  Definitions 


In these Terms and Conditions, which form a part of the Warrant Certificate to
which it is attached, unless there is something in the subject matter or context
inconsistent therewith:

(a)      “Company” means Red Sky Resources Inc. until a successor corporation
will have become such as a result of consolidation, amalgamation or merger with
or into any other corporation or corporations, or as a result of the conveyance
or transfer of all or substantially all of the properties and estates of the
Company as an entirety to any other corporation and thereafter “Company” will
mean such successor corporation;   (b)      “Company’s Auditors” means an
independent firm of accountants duly appointed as auditors of the Company;  
(c)      “Director” means a director of the Company for the time being, and
reference, without more, to action by the directors means action by the
directors of the Company as a Board, or whenever duly empowered, action by an
executive committee of the Board;   (d)      “herein”, “hereby” and similar
expressions refer to these Terms and Conditions as the same may be amended or
modified from time to time; and the expression “Article” and “Section,” followed
by a number refer to the specified Article or Section of these Terms and
Conditions;   (e)      “person” means an individual, corporation, partnership,
trustee or any unincorporated organization and words importing persons have a
similar meaning;   (f)      “shares” means the common shares in the capital of
the Company as constituted at the date hereof and any shares resulting from any
subdivision or consolidation of the shares;   (g)      “Subscription Agreement”
means a subscription for units between the Holder and the Company of which this
Warrant Certificate forms a part.   (h)      “Warrant Holder” or “Holder” means
the holder of the Warrants; and   (i)      “Warrants” means the warrants of the
Company issued and presently authorized and for the time being outstanding.  

1.2        Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3        Interpretation not affected by Headings


The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

1.4        Applicable Law


The Warrants will be construed in accordance with the laws of the State of
Nevada.

--------------------------------------------------------------------------------

3


2.      ISSUE OF WARRANTS   2.1      Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

2.2       Warrant to Rank Pari Passu


All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3      Issue in substitution for Lost Warrants     (a)      In case a Warrant
becomes mutilated, lost, destroyed or stolen, the Company, at its discretion,
may issue and deliver a new Warrant of like date and tenor as the one mutilated,
lost, destroyed or stolen, in exchange for and in place of and upon cancellation
of such mutilated Warrant, or in lieu of, and in substitution for such lost,
destroyed or stolen Warrant and the substituted Warrant will be entitled to the
benefit hereof and rank equally in accordance with its terms with all other
Warrants issued or to be issued by the Company.     (b)      The applicant for
the issue of a new Warrant pursuant hereto will bear the cost of the issue
thereof and in case of loss, destruction or theft furnish to the Company such
evidence of ownership and of loss, destruction, or theft of the Warrant so lost,
destroyed or stolen as will be satisfactory to the Company in its discretion and
such applicant may also be required to furnish indemnity in amount and form
satisfactory to the Company in its discretion, and will pay the reasonable
charges of the Company in connection therewith.

2.4        Warrant Holder Not a Shareholder


The holding of a Warrant will not constitute the Holder thereof a shareholder of
the Company, nor entitle him to any right or interest in respect thereof except
as in the Warrant expressly provided.

3.      NOTICE   3.1     All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on the signature page of the Subscription Agreement of
which this Warrant Certificate forms a part. Notices to the Company shall be
directed to it at Red Sky Resources Inc. 305 – 1530 West 8th Ave., Vancouver
B.C. V6J 5M6 Canada; Attention: Jeff Gillis or by fax to the Company’s attorneys
at (604) 687-6314.  

3.2       The Subscriber hereby acknowledges and agrees that it will notify the
Company at the address or fax number in Section 3.1 above, or at such other
address or fax number as the Company notifies the Subscriber from time to time
is the current address or fax number of the Company, to maintain with the
Company’s records an updated address or fax number to which the Company may mail
or transmit notices and other communications under this Warrant Certificate.

3.3       The Subscriber here by acknowledges and agrees that failure by the
Subscriber to provide the notice required in this Warrant Certificate removes
all obligations pursuant to this Warrant Certificate to provide notice to the
Subscriber.

4.      EXERCISE OF WARRANTS   4.1      Method of Exercise of Warrants

The right to purchase shares conferred by this Warrant Certificate may be
exercised by the Holder surrendering this Warrant Certificate, with a duly
completed and executed Form of Subscription of Warrant Shares, in the form
attached hereto and a bank draft, wire transfer or certified cheque payable to
the order of the Company for the

--------------------------------------------------------------------------------

4


purchase price applicable at the time of surrender in respect of the shares
subscribed for in lawful money of the United States of America, to the Company
at the address set forth in, or from time to time specified by the Company.

4.2      Effect of Exercise of Warrants     (a)      Upon surrender and payment
as aforesaid the shares so subscribed for will be deemed to have been issued and
such person or persons will be deemed to have become the Holder or Holders of
record of such shares on the date of such surrender and payment, and such shares
will be issued at the subscription price in effect on the date of such surrender
and payment.     (b)      Within ten business days after surrender and payment
as aforesaid, the Company will forthwith cause to be delivered to the person or
persons in whose name or names the shares so subscribed for are to be issued as
specified in such subscription or mailed to him or them at his or their
respective addresses specified in such subscription, a certificate or
certificates for the appropriate number of shares not exceeding those which the
Warrant Holder is entitled to purchase pursuant to the Warrant surrendered.  

4.3        Subscription for Less Than Entitlement


The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant Certificate. In the event of any purchase of a number of shares less
than the number which can be purchased pursuant to a Warrant Certificate, the
Holder thereof upon exercise thereof will in addition be entitled to receive a
new Warrant Certificate in respect of the balance of the shares which he was
entitled to purchase pursuant to the surrendered Warrant Certificate and which
were not then purchased.

4.4        Warrants for Fractions of Shares


To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

4.5        Expiration of Warrants


After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

4.6        Acceleration of Warrant Expiry Date


If at any time prior to the Expiry Date the weighted average trading price of
the Shares of the Company on the NASD’s Over the Counter Bulletin or any
exchange on which the Shares are listed or quoted for trading exceeds USD$4.00
for not less than twenty (20) consecutive trading days, the Company may serve
notice on the Holder that the Expiry Date is being accelerated to a date which
is not less than thirty days following the date of such notice. If the Holder
fails to exercise the Warrants in accordance with the terms hereof prior to the
accelerated Expiry Date, the Warrants shall expire on that date and shall be of
no further force or effect.

4.7        Time of Essence Time will be of the essence hereof. 4.8 Subscription
Price

Each Warrant is exercisable at a price per share (the “Exercise Price”) of
USD$2.25. One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.

--------------------------------------------------------------------------------

5


4.9      Adjustments     (a)      The Exercise Price and the number of shares
deliverable upon the exercise of the Warrants will be subject to adjustment in
the event and in the manner following:       (i)      If and whenever the shares
at any time outstanding are subdivided into a greater or consolidated into a
lesser number of shares the Exercise Price will be decreased or increased
proportionately as the case may be; upon any such subdivision or consolidation
the number of shares deliverable upon the exercise of the Warrants will be
increased or decreased proportionately as the case may be.       (ii)      In
case of any capital reorganization or of any reclassification of the capital of
the Company or in the case of the consolidation, merger or amalgamation of the
Company with or into any other Company (hereinafter collectively referred to as
a “Reorganization”), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the Company’s resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.         In any such case, if
necessary, appropriate adjustments will be made in the application of the
provisions of this Article Four relating to the rights and interest thereafter
of the Holders of the Warrants so that the provisions of this Article Four will
be made applicable as nearly as reasonably possible to any shares or other
securities deliverable after the Reorganization on the exercise of the Warrants.
    (b)      The adjustments provided for in this Section 4 are cumulative and
will become effective immediately after the record date or, if no record date is
fixed, the effective date of the event which results in such adjustments.

4.10        Determination of Adjustments


If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8 herein, such questions will be
conclusively determined by the Company’s Auditors, or, if they decline to so act
any other firm of certified public accountants in the United States of America
that the Company may designate and who will have access to all appropriate
records and such determination will be binding upon the Company and the Holders
of the Warrants.

5.      COVENANTS BY THE COMPANY   5.1      Reservation of Shares

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of shares to satisfy the rights of purchase provided
for herein and in the Warrants should the Holders of all the Warrants from time
to time outstanding determine to exercise such rights in respect of all shares
which they are or may be entitled to purchase pursuant thereto and hereto.

6.      WAIVER OF CERTAIN RIGHTS   6.1      Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or Officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

--------------------------------------------------------------------------------

6


7.      MODIFICATION OF TERMS, MERGER, SUCCESSORS   7.1      Modification of
Terms and Conditions for Certain Purposes  

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

8.   TRANSFER   
8.1  TRANSFER 


This Warrant and all rights attached to it are transferable. The Holder may
transfer this Warrant subject to the limitations noted on any legend appearing
on the Subscription Agreement and applicable securities and subject to
compliance by the Holder with any undertaking given by the Holder to third
parties. Subject to the foregoing, a transferee shall, by surrendering this
Warrant Certificate to the Company at the address of the Company indicated in
section 3.2 in the Subscription Agreement together with a letter or agreement of
transfer in the form approved by the Company and executed by the Holder, be
entitled to become a registered holder and to receive a new Warrant Certificate
registered in the transferee’s name in respect of the Warrant Shares referred to
in this Warrant Certificate and not then subscribed for.

RED SKY RESOURCES INC.


By:


Date:


--------------------------------------------------------------------------------

  SCHEDULE B    FORM OF SUBSCRIPTION FOR WARRANT SHARES  TO:  Red Sky Resources
Inc.    2410-650 West Georgia Street    Vancouver B.C. V6B 4N7 Canada 


The undersigned Holder of the within Warrants hereby subscribes for
____________common shares (the “Warrant Shares”) of Red Sky Resources Inc. (the
“Company) pursuant to the within Warrants at USD$2.25 per Share on the terms
specified in the said Warrants. This subscription is accompanied by a certified
cheque or bank draft payable to or to the order of the Company for the whole
amount of the purchase price of the Warrant Shares.

The undersigned hereby directs that the Warrant Shares be registered as follows:

NAME(S) IN
FULL                                                                  
ADDRESS(ES)                                                                            NUMBER
OF SHARES

____________________________                   
____________________________                   
____________________________                   

____________________________                   
____________________________                   
____________________________                   

____________________________                   
____________________________                   
____________________________                   


                                                                                                    
TOTAL:                                                                
____________________________ 


(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this ________day of __________________, _______.

In the presence of:


____________________________                    ____________________________ 
Signature of
Witness                                                               Signature
of Warrant Holder


Please print below your name and address in full.


Name (Mr./Mrs./Miss)     ____________________________ 


Address                        ____________________________ 

                                   ____________________________ 



 INSTRUCTIONS FOR SUBSCRIPTION


The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever. If there is more than one subscriber, all must sign.

In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.

If the Warrant certificate and the form of subscription are being forwarded by
mail, registered mail must be employed.

--------------------------------------------------------------------------------